Citation Nr: 1225629	
Decision Date: 07/24/12    Archive Date: 07/30/12

DOCKET NO.  05-15 888	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 40 percent for lumbar spondylosis with strain.

2.  Entitlement to an initial evaluation in excess of 10 percent for right knee strain, status post reconstruction.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Becker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1984 to June 2004.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2004 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  Service connection was granted and an initial evaluation of 10 percent was assigned effective July 1, 2004, for lumbar spondylosis with strain and for right knee stain, status post reconstruction, therein.  The Veteran appealed each of these initial evaluation determinations.  

In July 2008, the Board remanded this matter for additional development.  A rating decision dated in March 2009 from the Seattle, Washington, RO continued the Veteran's 10 percent initial evaluation for his right knee strain, status post reconstruction, and increased his initial evaluation for lumbar spondylosis with strain to 40 percent effective November 22, 2008, as a result of this development.

The Board increased the Veteran's initial evaluation for lumbar spondylosis with strain to 40 percent effective July 1, 2004, as a result of the aforementioned additional development in a January 2010 decision.  The issues of entitlement to an initial evaluation in excess of 40 percent for this disability as well as entitlement to an initial evaluation in excess of 10 percent for right knee strain, status post reconstruction, were remanded for additional development.

Jurisdiction over this matter appears to have been transferred to the RO in St. Petersburg, Florida, sometime thereafter in 2010.

In May 2011, the Board again remanded the two aforementioned issues for additional development.  Scheduling a hearing with a Veterans Law Judge at the Veteran's local RO specifically was directed pursuant to his request for such.  A Travel Board hearing was scheduled for January 2012.  The Veteran did not show for it, however.  No request for postponement from him was received.  As such, this matter shall proceed as if his hearing request were withdrawn.  See 38 C.F.R. § 20.704(d) (2011).

Based on review of the Veteran's claims file in addition to his Virtual VA "eFolder," this matter once more is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The issues of entitlement to an initial evaluation in excess of 40 percent for lumbar spondylosis with strain and in excess of 10 percent for right knee strain, status post reconstruction, unfortunately must be remanded yet again.  Although the Board sincerely regrets the further delay this will cause, adjudication cannot proceed without further development.

A "remand by . . . the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders."  Stegall v. West, 11 Vet. App. 268 (1998).  This includes an order to issue a Supplemental Statement of the Case (SSOC).

Further, a SSOC shall be furnished to the Veteran and his representative, if any, when the agency of original jurisdiction (AOJ) receives additional pertinent evidence after a Statement of the Case or the most recent Supplemental Statement of the Case has been issued and before the appeal is certified and the appellate record transferred to the Board.  38 C.F.R. § 19.31(b)(1) (2011).  The AOJ additionally shall furnish the Veteran and his representative, if any, a SSOC if, pursuant to a remand by the Board, it develops the evidence or cures a procedural defect.  38 C.F.R. § 19.31(c) (2011).  

In March 2009, a SSOC was issued concerning the issues of entitlement to an initial evaluation in excess of 40 percent for lumbar spondylosis with strain and in excess of 10 percent for right knee strain, status post reconstruction.

Among the actions directed on remand by the Board in January 2010 was that the RO readjudicate the remanded claims in light of all pertinent evidence and legal authority and, if any benefit sought remains denied, provide the Veteran and his representative if he had one with an appropriate SSOC.

In January 2011, after completion of the development directed by the Board in this remand, the RO in St. Petersburg, Florida, issued a SSOC.  This SSOC addressed only the issue of entitlement to an initial evaluation in excess of 10 percent for right knee strain, status post reconstruction.

The action directed in the Board's May 2011 remand was to cure the procedural defect in not having provided the Veteran with the hearing he requested, as noted above.  

Private treatment records pertaining primarily to the Veteran's back but also to his right knee were associated with the claims file in October 2011.  

Later in October 2011, the Veteran's appellate record was transferred to the Board.

Following the Veteran's failure to appear for his scheduled Travel Board hearing, this matter was certified to the Board in May 2012.

It is clear from the above that there has been neither full nor even substantial compliance with the Board's January 2010 remand orders for a SSOC.  See Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with); aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  Specifically, a SSOC was issued for the issue of entitlement to an initial evaluation in excess of 10 percent for right knee strain, status post reconstruction, but not for the issue of entitlement to an initial evaluation in excess of 40 percent for lumbar spondylosis with strain although both were in appellate status.  It also is clear from the above that the regulatory provisions regarding when a SSOC shall be furnished have not been followed.  The AOJ, which is the RO in this case, received additional evidence pertinent to the issues of entitlement to an initial evaluation in excess of 40 percent for lumbar spondylosis with strain and in excess of 10 percent for right knee strain, status post reconstruction, during a remand to cure a procedural defect with respect to a hearing.  Such receipt postdated the most recent SSOC in addition to being immediately prior to transfer of the record to the Board and well before certification to the Board.  Yet no SSOC reconsidering each of the aforementioned issues in light of the additional pertinent evidence was issued.  For these reasons, another SSOC issued by the AOJ/RO is required.  A remand is necessary so that this can be undertaken.

At this juncture, the Board notes that this is the fourth remand of this matter.  The AOJ/RO shall, in addition to the above, undertake all outstanding development necessary under VA's duty to assist the Veteran in substantiating his claim on remand in an effort to avoid future remand.  VA's duty to assist includes making reasonable efforts to help procure pertinent VA and private treatment records.  38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 3.159(c) (2011).  It also includes a mandate that any VA medical examination and/or medical opinion obtained be adequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Hayes v. Brown, 9 Vet. App. 67 (1996).  

A medical examination or opinion is adequate when it allows the Board to perform a fully informed evaluation of the claim.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  As such, the examination and/or opinion must be contemporaneous in that it portrays the current state of the disability at issue if it is service-connected.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (concluding that a Veteran was entitled to a new examination after noting that two years had passed since his last VA examination and that the Veteran contended his disability had increased in severity); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (holding that an examination too remote for rating purposes cannot be considered "contemporaneous"); see also Allday v. Brown, 7 Vet. App. 517, 526 (1995); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995); Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); Olson v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

The last examination concerning the Veteran's lumbar spondylosis with strain indeed was in November 2008.  The last examination concerning his right knee strain, status post reconstruction, was in July 2010.  Consideration thus shall be given on remand to the propriety of a new VA examination for both his lumbar spondylosis with strain and right knee strain, status post reconstruction, in light of the entirety of the available evidence.  

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and undertake any records development indicated.  This shall include obtaining and associating with the claims file updated VA treatment records, if any, regarding the Veteran.  This also shall include obtaining and associating with the claims file, after securing any necessary authorization, new pertinent records identified by him during the course of this remand.

2.  Next, consider whether VA's duty to assist requires the provision of a new examination for the Veteran's lumbar spondylosis with strain, his right knee strain, status post reconstruction, or both in light of all the available evidence.  Make arrangements for such an examination or examinations, to include review of the claims file, if they are required.  If they are not required, document that determination as well as the basis for it.

3.  Finally readjudicate the issues of entitlement to an initial evaluation in excess of 40 percent for lumbar spondylosis with strain and entitlement to an initial evaluation in excess of 10 percent for right knee strain, status post reconstruction.  If either of these benefits sought is not granted in full, the Veteran and his representative, if any, shall be provided with a SSOC and afforded a requisite time period to respond.

The Veteran has the right to submit additional evidence and argument on the issues the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


